Slip Op. 05-26

UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS

________________________________________
                                        :
NSK LTD. and NSK CORPORATION;           :
NTN CORPORATION,                        :
NTN BEARING CORPORATION OF AMERICA,     :
AMERICAN NTN BEARING                    :
MANUFACTURING CORPORATION,              :
NTN DRIVESHAFT, INC. and                :
NTN-BOWER CORPORATION; and              :
TIMKEN U.S. Corporation,                :
                                        :
          Plaintiffs and                :        Consol. Court No.
          Defendant-Intervenors,        :        98-07-02527
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
KOYO SEIKO CO., LTD. and                :
KOYO CORPORATIONS OF U.S.A.; and        :
NACHI-FUJIKOSHI CORP.,                  :
NACHI AMERICA, INC. and                 :
NACHI TECHNOLOGY, INC.,                 :
                                        :
          Defendant-Intervenors.        :
________________________________________:

                              ORDER

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in NSK Ltd.
v. United States, 390 F.3d 1352 (Fed. Cir. 2004), and the CAFC
mandate of January 24, 2005, vacating and remanding the judgment of
the Court in NSK Ltd. v. United States, 28 CIT ___, 217 F. Supp. 2d
1291 (2004).1

     1
          This action was brought by The Torrington Company that
was later acquired by The Timken Company, and is now known as
Timken U.S. Corporation.     The Court refers to plaintiff and
defendant-intervenor as Timken U.S. Corporation in the caption.
     The CAFC held that the United States Department of Commerce’s
(“Commerce”) classification of United States repacking expenses
incurred by NSK Ltd. and NSK Corp. (collectively “NSK”) as selling
expenses was arbitrary.      The CAFC reasoned that Commerce’s
classification of these expenses is internally inconsistent with
Commerce’s classification of United States warehousing expenses and
United States warehouse-to-customer-shipping expenses as movement
expenses. See NSK Ltd., 390 F.3d at 1357. The CAFC found that
Commerce failed to sufficiently explain these inconsistencies. See
id. at 1357-58.    Accordingly, pursuant to said decision by the
CAFC, the Court hereby

     REMANDS this case to Commerce to revisit its classification of
United States repacking expenses as selling expenses and provide an
explanation for the inconsistent treatment of United States
repacking, United States warehousing, and United States Shipping
from warehouse to customer expenses; and its hereby

     ORDERED that the remand results are due within ninety (90)
days of the date that this order is entered. Any responses are due
within thirty (30) days thereafter. Any rebuttal comments are due
within fifteen (15) days after the date the responses or comments
are due.



                                     /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE


Dated:    February 18, 2005
          New York, New York